EXHIBIT 10.43

Confidential Treatment. The portion of this exhibit that has been replaced with
“[*****]” has been filed separately with the Securities and Exchange Commission
and is the subject of an application for confidential treatment.

ARIBA, INC. 1999 EQUITY INCENTIVE PLAN:

NOTICE OF STOCK UNIT AWARD

(FY 2008 PERFORMANCE STOCK UNITS)

You have been granted units representing shares of Common Stock of Ariba, Inc.
(the “Company”) on the following terms:

 

Name of Recipient:    James Frankola Number of Units Granted:    125,000 Date of
Grant:    October 15, 2007

By accepting this grant, you agree as follows:

 

1. This grant is made under and governed by the Ariba, Inc. 1999 Equity
Incentive Plan (the “Plan”) and the Stock Unit Agreement. Both of these
documents are available on the Company’s internal web site at
http://stock.ariba.com.

 

2. The Company may deliver by email all documents relating to the Plan or this
grant (including, without limitation, prospectuses required by the Securities
and Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements). The Company may also deliver these documents by posting
them on a web site maintained by the Company or by a third party under contract
with the Company. The “Ariba, Inc. 1999 Equity Incentive Plan—Summary and
Prospectus“ is available on the Company’s internal web site at
http://stock.ariba.com. If, in the future, the Company posts documents required
by law on a web site, it will notify you by email.

 

3. You have read the Company’s Securities Trading Policy, and you agree to
comply with that policy whenever you acquire or dispose of the Company’s
securities. The Company’s Securities Trading Policy is available on the
Company’s internal web site at http://stock.ariba.com.

 

RECIPIENT:     ARIBA, INC.

/s/ James Frankola

    By:  

/s/ Robert Calderoni

    Title:   Chief Executive Officer



--------------------------------------------------------------------------------

ARIBA, INC. 1999 EQUITY INCENTIVE PLAN:

STOCK UNIT AGREEMENT

 

Payment for Units   No payment is required for the units that you are receiving.

Vesting—General

Rules

  Your units will vest after the performance-based vesting condition and the
Service-based vesting condition are both satisfied, as described below.   No
additional units will vest after your Service (as defined below) has terminated
for any reason, except as set forth in a Severance Agreement between you and the
Company.

Performance-Based

Vesting Condition

  Your units will vest on the basis of Subscription Software Revenue (as defined
below) for fiscal year 2008, as calculated pursuant to the following schedule:

2008 Subscription Software Revenue:

   Percentage of Total Number of
Units Awarded That Vests:  

Less than $[*****]

   0 %

$[*****]

   50 %

$[*****]

   100 %

$[*****] or more

   200 %

  Straight-line interpolation will be used for Subscription Software Revenue
amounts between the increments set forth above.   If the Company’s acquisition
of Procuri, Inc. (the “Acquisition”) does not close on or before December 31,
2007, then each of the Subscription Software Revenue figures set forth above
will be reduced by the following amount:

Quarter in which the Acquisition Closes:

   Amount of Reduction:  

Second Fiscal Quarter of 2008

   $ [***** ]

Third Fiscal Quarter of 2008

   $ [***** ]

Fourth Fiscal Quarter of 2008 (or the Acquisition fails to close)

   $ [***** ]



--------------------------------------------------------------------------------

Adjustments   The Committee, at its sole discretion, may make appropriate
adjustments in the performance-based vesting condition set forth above in order
to account for extraordinary events, including (without limitation) acquisitions
and other corporate or financial events.

Service-Based

Vesting Condition

  The first one-third of the units for which the performance-based vesting
condition has been satisfied will vest on November 20, 2008 (the “Vesting
Commencement Date”), provided that your Service is continuous until that date.
The second one-third of the units for which the performance-based vesting
condition has been satisfied will vest on the first anniversary of the Vesting
Commencement Date, provided that your Service is continuous until that date. The
last one-third of the units for which the performance-based vesting condition
has been satisfied will vest on the second anniversary of the Vesting
Commencement Date, provided that your Service is continuous until that date.
Forfeiture   If your Service terminates for any reason, then your units will be
forfeited to the extent that they have not vested before the termination date,
except as set forth in a Severance Agreement between you and the Company. This
means that any units that have not vested under this Agreement or a Severance
Agreement will immediately be cancelled. You receive no payment for units that
are forfeited.   The Company determines when your Service terminates for this
purpose.

Leaves of Absence

and Part-Time

Work

  For purposes of this grant, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s written leave of absence policy (as in
effect for similarly situated employees) or the terms of your leave. But your
Service terminates when the approved leave ends, unless you immediately return
to active work.   If you go on a leave of absence, then the vesting dates
specified above may be adjusted in accordance with the Company’s written leave
of absence policy (as in effect for similarly situated employees) or the terms
of your leave. If you commence working on a part-time basis, then the vesting
dates specified above may be adjusted in accordance with the Company’s written
part-time work policy (as in effect for similarly situated employees) or the
terms of an agreement between you and the Company pertaining to your part-time
schedule.

 

3



--------------------------------------------------------------------------------

Settlement of Units   Each unit will be settled on the first Permissible Trading
Day (as defined below) that occurs on or after the day when the unit vests.
However, each unit must be settled not later than the December 15 of the
Company’s fiscal year after the fiscal year in which the unit vests.   At the
time of settlement, you will receive one share of the Company’s Common Stock for
each vested unit. A stock certificate for those shares will be released to a
broker for your account. The Company will select the broker at its discretion.
But the Company, at its sole discretion, may substitute an equivalent amount of
cash if the distribution of stock is not reasonably practicable due to the
requirements of applicable law. The amount of cash will be determined on the
basis of the market value of the Company’s Common Stock at the time of
settlement. Nature of Units   Your units are mere bookkeeping entries. They
represent only the Company’s unfunded and unsecured promise to issue shares of
Common Stock (or distribute cash) on a future date. As a holder of units, you
have no rights other than the rights of a general creditor of the Company.
No Voting Rights or Dividends   Your units carry neither voting rights nor
rights to cash dividends. You have no rights as a stockholder of the Company
unless and until your units are settled by issuing shares of the Company’s
Common Stock. Units Nontransferable   You may not sell, transfer, assign, pledge
or otherwise dispose of any units. For instance, you may not use your units as
security for a loan. Withholding Taxes   No stock certificates or cash will be
distributed to you unless you have made arrangements, as directed by the
Company, for the payment of any withholding taxes that are due as a result of
the settlement of this award. At the discretion of the Company, these
arrangements may include (a) payment in cash, (b) payment from the proceeds of
the sale of shares through a Company-approved broker or (c) withholding shares
of Company stock that otherwise would be issued to you when the units are
settled. The fair market value of these shares, determined as of the date when
taxes otherwise would have been withheld in cash, will be applied to the
withholding taxes. Restrictions on Resale   You agree not to sell any shares at
a time when applicable laws, Company policies or an agreement between the
Company and its underwriters prohibit a sale. This restriction will apply as
long as your Service continues and for such period of time after the termination
of your Service as the Company may specify.

 

4



--------------------------------------------------------------------------------

Employment at Will   Your award or this Agreement does not give you the right to
be retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause. Adjustments   In the event of a stock split, a
stock dividend or a similar change in Company stock, the number of your units
will be adjusted accordingly, as the Company may determine pursuant to the Plan.
Beneficiary Designation   You may dispose of your units in a written beneficiary
designation. A beneficiary designation must be filed with the Company on the
proper form. It will be recognized only if it has been received at the Company’s
headquarters before your death. If you file no beneficiary designation or if
none of your designated beneficiaries survives you, then your estate will
receive any vested units that have not been settled before your death.
Applicable Law   This Agreement will be interpreted and enforced under the laws
of the State of Delaware (without regard to their choice-of-law provisions). The
Plan and Prior Agreements  

The text of the Plan is incorporated in this Agreement by reference.

 

The Plan, this Agreement and the Notice of Stock Unit Award constitute the
entire understanding between you and the Company regarding this award. Any prior
agreements, commitments or negotiations concerning this grant are superseded.
However, if you and the Company entered into a Severance Agreement, then that
Severance Agreement is not superseded and will continue to apply as described
below.

Amendments   This Agreement may be amended only by another written agreement
between the parties.

Interpretation of

Severance

Agreement

 

If you and the Company entered into a Severance Agreement, then the vesting
acceleration provisions of that Severance Agreement will be applied to this
award as follows:

 

•        If a Change in Control (as defined in the Severance Agreement) occurs
prior to September 30, 2008, and you become entitled to accelerated vesting
after the Change in Control, then (a) the performance-based vesting condition
will be deemed to have been satisfied to the extent (and only to the extent)
required to cause 100% of your units to vest and (b) the Service-based vesting
condition will be deemed to have been satisfied in full.

 

 

5



--------------------------------------------------------------------------------

 

•        If a Change in Control occurs on or after September 30, 2008, and you
become entitled to accelerated vesting after the Change in Control, then (a) the
performance-based vesting condition will be deemed to have been satisfied to the
extent set forth above (based on actual Subscription Software Revenue) and
(b) the Service-based vesting condition will be deemed to have been satisfied in
full.

 

•        If no Change in Control occurs but you become entitled to accelerated
vesting or continued vesting during a defined Continuation Period, then (a) the
performance-based vesting condition will be deemed to be satisfied to the extent
set forth above (based on actual Subscription Software Revenue) and (b) the
Service-based vesting condition will be deemed to be satisfied to the extent set
forth in the Severance Agreement.

Definitions:

  Permissible Trading Day  

“Permissible Trading Day” means a day that satisfies each of the following
requirements:

 

•        The Nasdaq Global Market is open for trading on that day,

 

•        You are permitted to sell shares of the Company’s Common Stock on that
day without incurring liability under Section 16(b) of the Securities Exchange
Act of 1934, as amended,

 

•        Either (a) you are not in possession of material non-public information
that would make it illegal for you to sell shares of the Company’s Common Stock
on that day under Rule 10b-5 of the Securities and Exchange Commission or
(b) Rule 10b5-1 of the Securities and Exchange Commission is applicable,

 

•        Under the Company’s written Securities Trading Policy, you are
permitted to sell shares of the Company’s Common Stock on that day, and

 

•        You are not prohibited from selling shares of the Company’s Common
Stock on that day by a written agreement between you and the Company or a third
party.

          Service   “Service” means service as an employee, consultant or
director of the Company or a subsidiary of the Company.

 

6



--------------------------------------------------------------------------------

Subscription

Software Revenue

   “Subscription Software Revenue” means subscription software revenue as
determined under U.S. GAAP and published in the Company’s periodic financial
reports.

BY ACCEPTING THIS GRANT, YOU AGREE TO ALL OF THE TERMS AND

CONDITIONS DESCRIBED ABOVE, IN THE PLAN AND IN

THE NOTICE OF STOCK UNIT AWARD.

 

7